            Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------
SHERMAN HOWARD                                                  :
6524 Regent Street                                              :
Philadelphia, PA 19142                                          :
                                                                :
                                    Plaintiff,                  :
                                                                : Civil Action No.:
                  v.                                            :
                                                                : JURY TRIAL DEMANDED
HORIZON HOUSE, INC.                                             :
120 South 30th Street                                           :
Philadelphia, PA 19104                                          :
                                                                :
                                    Defendant.                  :
---------------------------------------------------------------
                                     COMPLAINT – CIVIL ACTION

       Plaintiff Sherman Howard (“Plaintiff”) hereby brings this action against Defendant

Horizon House, Inc. (“Defendant”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.       Plaintiff brings this complaint contending that Defendant unlawfully failed to pay

him overtime compensation pursuant to the requirements of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., and the Pennsylvania Minimum Wage Act (“PMWA”), 43

P.S. § 333.100, et seq. Plaintiff also initiates this action to redress violations by Defendant of the

Pennsylvania Criminal History Record Information Act (“PCHRIA”), 18 Pa. C.S.A. § 9101, et

seq. Plaintiff asserts that his rights under the PCHRIA were violated when Defendant

impermissibly considered his alleged criminal history in a manner unrelated to Plaintiff’s

suitability for employment. Plaintiff also asserts that Defendant failed to notify Plaintiff in

writing of its decision to terminate him based in whole or in part on criminal history record

information as required by PCHRIA. Finally, Plaintiff contends that Defendant terminated him
            Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 2 of 16




based on a prior criminal conviction unrelated to the position he was employed in violation of

public policy under Pennsylvania common law.

       2.       Plaintiff is a former employee of Defendant where he worked as a Resident

Counselor (“RC”). During the course of his employment, Plaintiff regularly worked more than

forty (40) hours per week, but was not properly compensated for his work and/or was not paid

overtime compensation as required by the FLSA/PMWA.

       3.       As a result of Defendant’s improper and willful policies and practices, and failure

to pay Plaintiff in accordance with the requirements of the FLSA/PMWA, Plaintiff has suffered

damages.

       4.       Plaintiff brings this action for monetary damages, declaratory and injunctive

relief, and other equitable and ancillary relief, to seek redress for Defendant’s willful, unlawful,

and improper conduct.

                                             PARTIES

       5.       Plaintiff Sherman Howard is a citizen of the United States and Commonwealth of

Pennsylvania with a current address at 6524 Regent Street, Philadelphia, PA 19142.

       6.       Upon information and belief, Defendant Horizon House, Inc. is a non-profit

corporation duly organized under the laws of the Commonwealth of Pennsylvania, with an office

address registered with the Pennsylvania Secretary of State at 120 South 30th Street,

Philadelphia, PA 19104.

       7.       Defendant is a “private employer” and covered by the FLSA.

       8.       Upon information and belief, Defendant is a covered employer under the FLSA in

that, during the course of Plaintiff’s employment, it had an annual dollar volume of sale or

business done of at least $500,000.00, and has multiple employees (including, but not limited to



                                                  2
            Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 3 of 16




Plaintiff) who handle, sell, or otherwise work on goods or materials that have been moved in or

produced for commerce.

       9.       Plaintiff was an employee engaged in commerce and employed by Defendant

during all times relevant hereto and, as such, an employee entitled to the FLSA’s protections.

See 29 U.S.C. § 203(e).

       10.      At all times relevant hereto, Defendant acted or failed to act through its agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in

the course and scope of their employment with and for Defendant.

                                 JURISDICTION AND VENUE

       11.      This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 216(b), which

provides, in relevant part, that suit under the FLSA “may be maintained against any employer . . .

in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

       12.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

       13.      This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as his federal law claims. See 28

U.S.C. § 1367(a).

       14.      Personal jurisdiction over Defendant exists in the Commonwealth of

Pennsylvania as Defendant maintains an office location within the Commonwealth of

Pennsylvania in Philadelphia, Pennsylvania, and conducts business throughout the

Commonwealth of Pennsylvania.




                                                  3
         Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 4 of 16




       15.     The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as Defendant

conducts business in this district, and the unlawful practices of which Plaintiff is complaining

were committed in this district.

                                   FACTUAL BACKGROUND

                       Facts Related to Plaintiff’s FLSA/PMWA Claims

       16.     Paragraphs 1 through 15 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       17.     On or about June 6, 2018, Defendant hired Plaintiff in the position of Residential

Counselor (“RC”).

       18.     During the course of his employment, Plaintiff received positive feedback,

occasional praise, and no significant discipline.

       19.     At all times material hereto, Plaintiff was paid an hourly rate and was not paid on

a bona fide salary basis and/or fee basis.

       20.     At all times material hereto, Plaintiff was an employee of Defendant.

       21.     Defendant substantially controlled the manner Plaintiff was expected to adhere

with respect to performing the necessary functions of his job.

       22.     Defendant provided Plaintiff with the tools and/or equipment to perform the

necessary functions of his job.

       23.     Plaintiff’s employment with Defendant was indefinite, with no foreseeable

expiration of the working relationship.

       24.     Plaintiff’s employment was integral to Defendant’s business, in that it directly

impacted Defendant’s ability to perform services.




                                                    4
            Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 5 of 16




        25.     Defendant promulgated work rules, policies and procedures that applied to

Plaintiff, and Defendant had the authority to discipline Plaintiff for any violation thereof.

        26.     Defendant recorded and maintained records of the work Plaintiff performed at its

place of business located at 120 South 30th Street, Philadelphia, PA 19104.

        27.     Defendant supervised Plaintiff’s work, set Plaintiff’s schedule, and determined

the hours that Plaintiff worked.

        28.     Defendant had the authority to terminate its working relationship with Plaintiff at

any time.

        29.     Accordingly, Defendant misclassified Plaintiff as an independent contractor when

Plaintiff was an employee of Defendant.

        30.     At the outset of his employment, Plaintiff routinely worked over forty (40) hours

per week.

        31.     Specifically, Plaintiff worked approximately fifty (50) to sixty (60) hours per

week.

        32.     However, Plaintiff did not receive overtime compensation at 1.5 times his regular

rate of pay for the hours worked in excess of forty (40) in a workweek. Rather, Plaintiff was

compensation at his regular rate of pay (i.e., “straight time”) for all hours worked.

        33.     Plaintiff did not receive overtime compensation at 1.5 times his regular rate of pay

for the ten (10) to twenty (20) hours worked in excess of forty (40) hours in a workweek.

        34.     From on or about June 6, 2018 to on or about June 14, 2019, Plaintiff was not

paid overtime compensation at a rate of 1.5 times his regular rate of pay for hours worked in

excess of forty (40) in a workweek.




                                                  5
           Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 6 of 16




       35.     By way of example, during the workweek of April 15, 2019, Plaintiff worked

approximately fifty-five (55) hours, but did not receive any overtime compensation for the

approximately fifteen (15) hours of overtime he worked that workweek.

       36.     Upon information and belief, Defendant failed to supply information via posters

and/or handbook(s) regarding overtime compensation.

       37.     Upon information and belief, Defendant did not post and/or failed to post

employee rights protected under the FLSA in a conspicuous space for employees to readily read

it.

       38.     The above-referenced behavior evidences the willfulness of Defendant’s

violations of the FLSA and PMWA.

       39.     In violation of the FLSA and PMWA, Defendant unlawfully failed to track,

records, and report all the hours worked by Plaintiff.

       40.     Plaintiff is non-exempt within the meaning of the FLSA/PMWA as he was

compensated from the date of his hire on an hourly basis.

       41.     Because Plaintiff was paid hourly, he did not qualify for the executive,

administrative, and/or learned professional exemptions under the FLSA/PMWA. All require

Plaintiff to paid on a bona fide salary basis or fee basis. See 29 CFR §§ 541.100, 541.200,

541.300.

       42.     Plaintiff does not qualify for the exemption for executive employees under the

FLSA/PMWA. Plaintiff was not paid on a bona fide salary basis. Plaintiff does not meet the

duties of the executive exemption. Plaintiff did not have the authority to hire and fire other

employees employed by Defendant.




                                                 6
         Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 7 of 16




       43.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to

the exemption for executive employees under the FLSA/PMWA.

       44.     Plaintiff does not qualify for the exemption for administrative employees under

the FLSA/PMWA. Plaintiff was not paid on a bona fide salary basis and/or fee basis.

       45.      Additionally, Plaintiff’s primary duties did not include the performance of office

or non-manual work directly related to the management or general business operations of

Defendant or exercise of discretion and independent judgment with respect to matters of

significance. Plaintiff primarily performed routine mental/manual tasks performed at

Defendant’s direction.

       46.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to

the exemption for administrative employees under the FLSA/PMWA.

       47.     Plaintiff did not perform work requiring advance knowledge in a field of science

or learning acquired through a prolonged course of intellectual instruction. In this regard,

Plaintiff’s job duties did not require the consistent exercise of discretion and judgment, as

distinguished from performance of routine mental, manual, and mechanical work.

       48.     Plaintiff was not exempt from overtime compensation pursuant to the exemption

for learned professionals under the FLSA/PMWA.

       49.     Accordingly, at all times relevant hereto, Plaintiff was a “non-exempt” employee

under the FLSA/PMWA, and entitled to receive overtime compensation at a rate of 1.5 times his

regular rate of pay for all hours worked over forty (40) in a workweek.

       50.     Plaintiff was, within the meaning of the FLSA and PMWA, a non-exempt

employee of Defendant and is therefore entitled to overtime compensation for the hours worked

over forty (40) in a workweek.



                                                 7
           Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 8 of 16




       51.      As a result of Defendant’s aforesaid illegal actions, Plaintiff has suffered

damages.

                           Facts Related to Plaintiff’s PCHRIA Claim

       52.      Paragraphs 1 through 51 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       53.      Plaintiff began working for Defendant as a Residential Counselor on or about

June 6, 2018.

       54.      During his tenure, Plaintiff received positive performance reviews, occasional

praise, and no significant discipline.

       55.      Prior to commencing work for Defendant, Plaintiff was required to fill out an

application which, among other things, asked, “[w]ere you ever convicted of a crime?”

       56.      Additionally, Defendant’s application requested an applicant convicted of a crime

to “[w]rite down your most recent arrest.”

       57.      Plaintiff provided Defendant with his criminal record and most recent arrest

information.

       58.      Plaintiff’s last and only criminal offense took place in or around 2006.

       59.      Regardless, Defendant hired Plaintiff in the position of Residential Counselor.

       60.      On or about June 14, 2019, Plaintiff’s employment with Defendant was

terminated.

       61.      Upon information and belief, Plaintiff was terminated due to his criminal record,

subsequent to working for Defendant for over a year.




                                                  8
         Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 9 of 16




       62.     Additionally, Defendant complained to Plaintiff that the police did not have a

police report with respect to his 2006 arrest and, as such, would terminate Plaintiff’s

employment.

       63.     Upon information and belief, Defendant knowingly and impermissibly considered

Plaintiff’s alleged criminal history in a manner unrelated to Plaintiff’s suitability for

employment, as is prohibited under the PCHRIA.

       64.     At no time did Defendant notify Plaintiff in writing that its decision to terminate

Plaintiff was based in whole or in part on criminal history record information, as was its

obligation under the PCHRIA.

       65.     As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotions,

benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,

and also suffered mental anguish, emotional pain and suffering, emotional distress, humiliation

and damage to reputation.

                                      COUNT I
                           FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       66.     Paragraphs 1 through 65 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       67.     Pursuant to Section 206 of the FLSA, all employees must be compensated for

every hour worked in a workweek.

       68.     Moreover, Section 207(a) of the FLSA sates that an employee must be paid

overtime, equal to 1.5 times his or her regular rate of pay, for all hours worked in excess of forty

(40) hours per week.

                                                  9
        Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 10 of 16




       69.     According to the policies and practices of Defendant, Plaintiff has worked in

excess of forty (40) hours per week. Despite working in excess of forty (40) hours per week,

Plaintiff was denied overtime compensation for compensable work performed in excess of forty

(40) hours per week in violation of the FLSA. Defendant failed to pay Plaintiff at a rate of at

least 1.5 times his regular rate of pay for each hour Plaintiff worded in excess of forty (40) hours

in a workweek.

       70.     The foregoing actions of Defendant and the policies and practices of Defendant

violated the FLSA.

       71.     Defendant’s actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.

       72.     Defendant is liable to Plaintiff for actual damages, liquidated damages, and other

equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorneys’ fees, costs, and

expenses.

       WHEREFORE, Plaintiff prays for the following relief:

       A.      Adjudicating and declaring that Defendant’s conduct as set forth herein and above

is in violation of the FLSA;

       B.      Adjudicating and declaring that Defendant violated the FLSA by failing to pay

overtime pay to Plaintiff for the work performed in excess of forty (40) hours per week;

       C.      Awarding Plaintiff’s back pay wages and/or overtime wages in an amount

consistent with the FLSA;

       D.      Awarding Plaintiff liquidated damages in accordance with the FLSA;

       E.      Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be

paid by Defendant, in accordance with the FLSA;



                                                 10
           Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 11 of 16




       F.      Awarding pre- and post-judgment interest and court costs as further allowed by

law; and

       G.      All additional general and equitable relief Plaintiff may be entitled.

                                     COUNT II
                     PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                               43 P.S. § 333.101, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       73.     Paragraphs 1 through 72 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       74.     The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to their employees. See 43 P.S. § 333.104.

       75.     The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid overtime not less than one and one-half times the employee’s regular rate” for hours worked

in excess of forty (40) hours in a workweek. See 43 P.S. § 333.104.

       76.     By its actions alleged above, Defendant violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation.

       77.     As a result of Defendant’s unlawful acts, Plaintiff has been deprived overtime

compensation in amounts to be determined at trial, and is entitled to the recovery of such

amounts, together with interest, costs and attorneys’ fees pursuant to the Pennsylvania Minimum

Wage Act of 1968, 43 P.S. § 333.113.

       WHEREFORE, Plaintiff prays for the following relief:

       A.      An award to Plaintiff for the amount of unpaid overtime compensation to which

he is entitled, including interest thereon, and penalties subject to proof;

       B.      An award to Plaintiff of reasonable attorneys’ fees and costs pursuant to the

Pennsylvania Minimum Wage Act; and

                                                  11
         Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 12 of 16




       C.      An award to Plaintiff for any other damages available to him under applicable

Pennsylvania law, and all such relief as this Court may deem just and proper.

                                   COUNT III
                  CRIMINAL HISTORY RECORD INFORMATION ACT
                               18 PA. C.S.A. § 9125
                           WRONGFUL TERMINATION

       78.     Paragraphs 1 through 77 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       79.     Defendant, by the above-referenced actions, has violated the Criminal History

Record Information Act (“PCHRIA”), 18 Pa. C.S.A. § 9125.

       80.     Defendant is prohibited from using Plaintiff’s criminal record to the extent it is

unrelated to Plaintiff’s suitability for employment. See 18 Pa. C.S.A. § 9125.

       81.     The alleged criminal history record, reflecting an alleged conviction that was said

to have occurred thirteen (13) years ago, was unrelated to Plaintiff’s suitability for employment

as evidenced by him performing his job satisfactorily for Defendant since 2018.

       82.     Nevertheless, Defendant used Plaintiff’s alleged criminal records to terminate his

employment.

       83.     Further, although Defendant informed Plaintiff that the reason it terminated him

was because of his alleged criminal record, Defendant failed to notify Plaintiff in writing that its

refusal was based in whole or in part on Plaintiff’s criminal record.

       84.     Defendant knowingly and intentionally violated the PCHRIA.

       85.     Plaintiff is bringing this action in accordance with 18 Pa. C.S.A. § 9183.

       86.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

                                                 12
           Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 13 of 16




          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgement in his favor and against Defendant, and grant him the

maximum relief allowed by law, including, but not limited to:

          A.     Back wages, front pay, and bonuses in an amount to be determined at trial, but no

less than one hundred and fifty thousand dollars ($150,000.00);

          B.     Exemplary and punitive damages for Defendant’s discriminatory practices which

were committed with malicious and reckless indifference to Plaintiff’s rights;

          C.     Plaintiff’s costs, disbursements, and attorneys’ fees incurred for prosecuting this

action;

          D.     Pre-judgment interest in an appropriate amount; and

          E.     Such other and further relief as is just and equitable under the circumstances.

          F.     Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable federal law.

                               COUNT IV
           WRONGFUL DISCHARGE UNDER PENNSYLVANIA COMMON LAW
                          WRONGFUL DISCHARGE

          87.    Paragraphs 1 through 86 are hereby incorporated by reference as though the same

were fully set forth at length herein.

          88.    While an employer in Pennsylvania generally may terminate an “at will”

employee for any reason, it may not terminate an employee when the termination breaches a

clear mandate of public policy. An employer’s use of an individual’s criminal record, when

unrelated to the individual’s suitability of employment, to terminate and/or refuse to hire the




                                                  13
         Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 14 of 16




individual constitutes a breach of a clear mandate of public policy rooted in Pennsylvania

common law.

       89.     Defendant terminated Plaintiff because of an alleged criminal conviction that

occurred thirteen (130) years ago.

       90.     In his one (1) year of employment with Defendant, Plaintiff was never accused of

any such impropriety.

       91.     The Defendant unlawfully violated the public policy exception to Pennsylvania’s

common law tradition of at-will employment by terminating Plaintiff because of his alleged

criminal record from a decade ago. Due to this prolonged time lapse, this conviction does not

provide a basis for evaluating nor sufficiently relate to Plaintiff’s suitability for employment.

       92.     Plaintiff’s termination was in violation of public policy pursuant to Pennsylvania

common law.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in his favor and against Defendant, and grant

him the maximum relief allowed by law, including, but not limited to:

       A.      Back wages, front pay, and bonuses in an amount to be determined at trial, but no

less than one hundred and fifty thousand dollars ($150,000.00);

       B.      Compensatory damages and lost benefits;

       C.      Punitive damages for the Defendant’s discriminatory practices which were

committed with malicious and reckless indifference to Plaintiff’s rights;

       D.      Pre-judgment interest in an appropriate amount; and

       E.      Such other further relief as is just and equitable under the circumstances.




                                                 14
         Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 15 of 16




       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable federal law.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                      Respectfully submitted,

                                                      MURPHY LAW GROUP, LLC


                                                  By: /s/ Michael Murphy
                                                      Michael Murphy, Esq.
                                                      Eight Penn Center, Suite 2000
                                                      1628 John F. Kennedy Blvd.
                                                      Philadelphia, PA 19103
                                                      TEL: 267-273-1054
                                                      FAX: 215-525-0210
                                                      murphy@phillyemploymentlawyer.com
                                                      Attorney for Plaintiff

Dated: June 17, 2020




                                                 15
        Case 2:20-cv-02904-MSG Document 1 Filed 06/17/20 Page 16 of 16




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to his potential claims and his claims to

damages, to any defenses to same, including, but not limited to, electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                16
